[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Date of Decision: February 22, 1994
Application for review of sentence imposed by the Superior Court, Judicial District of New London.
Docket No. CR 10-209701; CR 10-209706; CR 10-209383; CR 10-209282; CR 10-211520;
Peter Scillieri, Esq., Defense Counsel for Petitioner
Lawrence J. Tytla, Esq., Assistant State's Attorney for the State.
Sentence Affirmed.
BY THE DIVISION:
The petitioner pleaded guilty to twelve counts of Burglary, 3rd degree in violation of general statutes 53a-103 (a) and was CT Page 2486 sentenced to an effective term of 11 years, execution suspended after 7 1/2 years with probation for a period of 4 years.
These crimes involved residential burglaries. Many of the homes were ransacked and approximately $30,000.00 of property was taken including hand guns, rifles, jewelry, and stereo equipment. At one of the burglaries a loaded semi-automatic pistol was apparently carried by the petitioner as it was found at the scene and did not belong to the home owner.
The petitioner asks the Division to consider that the crimes were caused by his addiction to drugs, that the houses were not occupied when he broke into them and, that while he used drugs even after his arrest, that happened only for a short time immediately following his arrest and thereafter he stopped using drugs.
The petitioner has a lengthy criminal record dating from 1976 which is set forth in detail in the pre-sentence report.
This Division fully concurs with the comment made by the sentencing judge that "the recommended sentence here is absolute bare minimum for this type of conduct." (The sentence recommended by the State was, in fact, twelve years to be suspended after eight years.
There is nothing about this sentence which was inappropriate, disproportionate or unfair. It is affirmed.
Klaczak, J.
Norko, J.
Stanley, J.
Klaczak, Norko and Stanley, J.s, participated in this decision.